Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over as applied to claim Kiani et al (US20150093815A1 published 04/02/2015; hereinafter Kiani) in view of Padmanabhan et al (US20070009386A1 published 01/11/2007; hereinafter Padmanabhan).
Regarding claim 1, Kiani teaches an analyzer for analyzing a component in a sample using an analysis kit (assay for a target analyte in a sample using a reagent cartridge 100 and a cartridge interface device 200 – Fig. 1 and paragraph 45) comprising a liquid reservoir containing a liquid and having an opening at a surface of the analysis kit (assay for a target analyte in a sample using a reagent cartridge 100 and a cartridge interface device 200 – paragraph 45), a sealing film sealing the opening of the liquid reservoir (reagent reservoir 165 may be sealed with a self-sealing septum, which the pressure manifold needle will puncture – paragraph 71 and Figs. 11A-B), and a measurement passage connecting to the liquid reservoir (reagent reservoir 165 in the illustration is already connected to the microfluidic device 164 – paragraph 71 and Figs. 11A-B) (The microfluidic channel may be encased as necessary in an optically clear material to allow for optical excitation or illumination to allow for optical detection of spectroscopic properties of light from a sample – paragraph 43), the analyzer comprising: 

an opposing wall (pressure manifold 160 – Figs. 11A-B) having an opposing wall surface (flat bottom surface of the pressure manifold 160 – Figs. 11A-B) with a recess configured to approach the analysis kit in a first direction (a recess in the flat bottom surface of the pressure manifold 160 containing a frangible channel 170 – Figs. 11A-B) to contact the opposing wall surface with the surface of the analysis kit at which the opening of the liquid reservoir is formed (flat bottom surface of the pressure manifold 160 contacts the opening of a reagent reservoir 165  – Figs. 11A-B); 
a piercing pin (a pressurization needle 167 – Figs. 11A-B) comprising: 
a column extending from an inner face of the recess of the opposing wall to outside of the recess in the first direction (a pressurization needle 167 is attached to the pressure manifold 160 and extend out of the recess in the pressure manifold 160 – Figs. 11A-B); and 
wherein the piercing pin pierces the sealing film and the recess of the opposing wall forms an airtight space surrounding a location pierced by the piercing pin (a pressurization needle 167 attached to the pressure manifold 160 punctures the pressurization reservoir 163 and seals to it – Figs. 11A-B paragraph 71) when the opposing wall surface of the opposing wall contacts the surface of the analysis kit which the opening of the liquid reservoir is formed (the pressure manifold 160 seals to the opening to the opening of the reagent reservoir 165  – Figs. 11A-B paragraph 71); 
a gas introduction member (frangible channel 170 – paragraph 71) configured to introduce gas into the airtight space to send the gas into the liquid reservoir through the location pierced by the piercing pin and send the liquid to the measurement passage (frangible channel 170 is then released and the pressure applied through the needle opens the channel, eventually pressurizing the reagent 
a measurer (optical detection of spectroscopic properties of light from a sample – paragraph 43) configured to measure a characteristic of the component present in the sample at the measurement passage (The microfluidic channel may be encased as necessary in an optically clear material to allow for optical excitation or illumination to allow for optical detection of spectroscopic properties of light from a sample – paragraph 43).
However, Kiani does not teach a projection extending from the end of the first direction of the column in a direction intersecting the first direction.
Padmanabhan teaches a microfluidic design of a molded disposable analysis cartridge, wherein a projection extending from the end of the first direction of the column in a direction intersecting the first direction (injector 176 appears to have a second portion 178 that is approximately perpendicular to portion 177 – paragraph 98). It would be advantageous to use an injector with a perpendicular bent tip to prevent forming loose fragments of the self-sealing septum when the pressurization needle 167 penetrates the self-sealing septum.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the pressurization needle 167, as taught by Kiani, with the perpendicular bent tip, taught by Padmanabhan, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple change in shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 3
Regarding claim 5, Kiani, modified by Padmanabhan, teaches the analyzer of claim 3, wherein the opposing wall includes: an airtight member (the pressure manifold 160 and the frangible channel 170 are airtight for pressurizing the reagent reservoir, as shown in FIG. 11B – paragraph 71) configured to form the airtight space against the liquid reservoir at the periphery of the location pierced by the piercing pin (the pressure manifold 160 and the frangible channel 170 is an airtight space form against the reagent reservoir 165 – Fig. 11B).
Regarding claim 6, Kiani, modified by Padmanabhan, teaches the analyzer of claim 5, wherein the airtight member makes face-to-face contact with the analysis kit (the pressure manifold 160 and the frangible channel 170 contacts the reagent reservoir 165 and microfluidic device 164 – Figs. 11A-B).
Regarding claim 7, Kiani, modified by Padmanabhan, teaches the analyzer of claim 5, wherein the airtight member (the pressure manifold 160 – paragraph 71) is formed from a material that has a lower modulus of elasticity than that of the analysis kit (the self-sealing septum of the cartridge 162 – paragraph 71) (the pressurization needle of the pressure manifold 160 punctures the self-sealing septum and is therefore harder than the self-sealing septum – Figs. 11A-B).
Regarding claim 8, Kiani, modified by Padmanabhan, teaches the analyzer of claim 6, wherein the airtight member (the pressure manifold 160 and the frangible channel 170 – paragraph 71) is formed from a material that has a lower modulus of elasticity than that of the analysis kit (the self-sealing septum of the cartridge 162 – paragraph 71) (the pressurization needle of the pressure manifold 160 punctures the self-sealing septum and is therefore harder than the self-sealing septum – Figs. 11A-B).
Regarding claim 9
Regarding claim 10, Kiani, modified by Padmanabhan, teaches the analyzer of claim 5, wherein the projection is bent relative to a centerline of the piercing pin (injector 176 appears to have a second portion 178 that is approximately perpendicular to portion 177 – Padmanabhan paragraph 98).
Regarding claim 11, Kiani, modified by Padmanabhan, teaches the analyzer of claim 6, wherein the projection is bent relative to a centerline of the piercing pin (injector 176 appears to have a second portion 178 that is approximately perpendicular to portion 177 – Padmanabhan paragraph 98).
Regarding claim 12, Kiani, modified by Padmanabhan, teaches the analyzer of claim 1, wherein the characteristic of the component is one of a type (optical detection of spectroscopic properties of light from a sample – paragraph 43) and an amount of the component.
Regarding claim 13, Kiani, modified by Padmanabhan, teaches the analyzer of claim 1, wherein: 
the analysis kit (reagent cartridge 100 – paragraph 45) includes a chip provided with a measurement passage (microfluidic device 164 with microfluidic channels – Figs. 11A-B) through which the sample flows (The reagent is then pushed into the microfluidic device 164 by the increased pressure – paragraph 71) and a cartridge superimposed on the chip in the first direction and provided with the liquid reservoir (cartridge 162 containing the reagent reservoir 165 – Figs. 11A-B), 
the opposing wall presses the analysis kit supported on the placement section in the first direction (the pressure manifold 160 presses down on the cartridge 162 and microfluidic device 164 – Figs. 11A-B and paragraph 71) to sandwich the analysis kit between the opposing wall and the placement section and to fit the chip and the cartridge together (cartridge interface device 200 for interfacing with various components to facilitate performance of the assay in operable portion 110 – paragraph 45) (the pressure manifold 160 is capable of pressing the microfluidic device 164 and cartridge interface device 200 together – paragraphs 45 and 71), 
the measurer configured to measure the characteristic of the component present in the sample (optical detection of spectroscopic properties of light from a sample – paragraph 43) in the analysis kit in 
Regarding claim 2, Kiani, modified by Padmanabhan, teaches the analyzer of claim 13.
However, Kiani, modified by Padmanabhan, does not teach wherein: the chip in the analysis kit further comprises a piercing projection configured to pierce a bottom-face film configuring a bottom face of the liquid reservoir; and the opposing wall is configured such that pressing the opposing wall against the analysis kit causes the chip and the cartridge to approach each other such that the bottom-face film is pierced by the piercing projection.
Kiani (Figs. 10A-C) teaches another embodiment of the microfluidic cartridge device wherein: the chip in the analysis kit further comprises a piercing projection (a hollow needle 140 on the microfluidic device 141 – Figs. 10B and C) configured to pierce a bottom-face film configuring a bottom face of the liquid reservoir (the hollow needle 140 pierces the bottom face of the reagent reservoir 132 – Figs. 10B and C); and the opposing wall is configured such that pressing the opposing wall against the analysis kit causes the chip and the cartridge to approach each other such that the bottom-face film is pierced by the piercing projection (pressure manifold 160 is capable of pressing the cartridge down on to a hollow needle 140 to pierce the reservoir 132 – Figs. 10 and 11). It would be advantageous to use additional reservoirs on the bottom the microfluidic cartridge device to store different types of reagents and gain the function to perform additional analyses. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cartridge162, as taught by Kiani as modified by Padmanabhan, with the reservoir and hollow needle, taught by Kiani, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a substitution of parts from embodiments of the same invention.
Regarding claim 4, Kiani, modified by Padmanabhan as modified by Kiani, teaches the analyzer of claim 2, further comprising: the opposing wall is configured to cause the sealing film to be pierced by the piercing projection by pressing the opposing wall (pressure manifold 160 is capable of pressing the cartridge down on to a hollow needle 140 to pierce the reservoir 132 – Figs. 10 and 11).
Response to Amendment
	Applicant’s addition arguments with respect to the rejections 103 of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/T.C.S./Examiner, Art Unit 1796              

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797